DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments/Amendments
In the amendment filed on 11/19/2020, claim 1 has been amended.  Applicant’s arguments in combination with the amendment to claim 1 has overcome the previously used prior art and the rejections have been withdrawn.  However, a new grounds of rejection has been necessitated because of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier et al. (US Pat. No. 4,777,951).
Regarding claim 1, Cribier et al. disclose an angioplasty device (Fig. 1) configured for local widening of a narrowed segment of an internal lumen of a blood fail to further disclose wherein the third internal conduit opens into multiple injection orifices.  
However, Cribier’s injection orifice 32 has two functions, one being the infusion of fluids and the other being measurement of pressure.  Cribier et al. teaches additional orifices 21 to be used to measure pressure at a more distal location on the catheter (column 12, lines 40-69).  There are multiple of these pressure measuring orifices.  In addition to this teaching within Cribier et al. to have multiple orifices for measuring pressure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate injection orifice 32, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing multiple injection orifices would allow for a quicker delivery of the desired amount of contrast agent during the 
Regarding claim 3, Cribier et al. further disclose wherein the injection orifice 32 is situated downstream from the angioplasty balloon 22 (Fig. 1).
Regarding claim 4, the limitation ‘wherein the injection orifices include at least one upstream injection orifice situated upstream with respect to the patient’s blood from the angioplasty balloon’ is based upon the positioning/delivery route of the catheter within the patient’s body.  Since Cribier et al.’s injection orifice 32 is spaced apart from the balloon 22, it would be considered upstream from the angioplasty balloon if the balloon were to be positioned/delivered against the flow of blood.
Regarding claim 6, Cribier et al. further disclose wherein the first, second, and third conduits 14, 12, 16 are arranged side by side (Fig. 2).  
Regarding claim 7, Cribier et al. further disclose wherein the first conduit 14 has a circular cross section and has a diameter approximately equal to that of the guide wire 50 (column 10, lines 58-64).  
Regarding claim 8, Cribier et al. further disclose wherein the proximal end of the device is provided with three connector pieces (seen on proximal ends of conduits 14, 12, 16 in Fig. 1), each connector piece attached in a leaktight manner to one of the conduits (these ports would be leaktight in connection to the conduits because they are intended on delivering infusion liquids, etc. through the conduits).  
Regarding claim 9, Cribier et al. further disclose wherein the first conduit 14 opens out, on the one hand, at the proximal end and, on the other hand, at the distal .  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier et al. (US Pat. No. 4,777,951) in view of Songer et al. (US Pat. No. 4,892,519).
Regarding claim 2, Cribier et al. as modified to include multiple injection orifices fail to further disclose wherein the injection orifices are distributed radially about the tubular body.
However, Songer et al. teach a similar balloon catheter assembly having multiple injection orifices 31, 33 (Fig. 2) wherein the orifices are distributed radially about the tubular body (Fig. 2).  It is considered that one of ordinary skill in the art at the time the invention was made would have found such a modification/arrangement of orifices radially around the catheter body to be obvious and beneficial to allow for more even distribution of the injected substance within a lumen/blood vessel.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cribier et al. (US Pat. No. 4,777,951) in view of Jang (US Pat. No. 4,763,654).
Regarding claims 5 and 10, Cribier et al. fail to disclose wherein the first, second, and third conduits are concentric [claim 5]; wherein the first conduit opens out, on the one hand, at an intermediate position between the proximal end and the distal end and, on the other hand, at the distal end [claim 10].
However, Jang teaches a device comprising a flexible tubular body comprising: an inflatable balloon 20 (Figs. 1 & 14), a first internal conduit 22, a second internal conduit 24, and a third internal conduit 26 (Figs. 1-5 & 14), wherein the conduits are concentric (Figures 3-5), wherein the first conduit 22 opens out, on the one hand at an intermediate position 70 (Fig. 14) between a proximal end of the tubular body and a distal end of the tubular body, and on the other hand, at the distal end of the tubular body 72 (Fig. 14; column 16, lines 30-57), in order to provide means for permitting the flow of blood through the catheter shaft past the balloons.  It is further taught that it is important in angioplasty procedures in which it is desirable to prevent occlusion of the blood vessel during the positioning, inflation, deflation, and removal of the balloon (column 16, lines 30-57).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cribier et al.'s device such that the first conduit opens out at an intermediate position and at the distal end of the tubular body, as suggested and taught by Jang, for the purpose of allowing blood to flow freely through the first conduit, thereby preventing occlusion of the blood vessel during the positioning, inflation, deflation, and removal of the balloon.  Further, modifying Cribier et al.'s device such that the first, second, and third conduits are concentric is considered to be an obvious modification/alternate design for internal conduit arrangements in the art (see previously mailed Non-Final Rejection (7/20/2020) Restriction section regarding applicant’s species traversal).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 22, 2021